        Case 4:20-cr-00001-BMM Document 60 Filed 05/26/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 20-01-GF-BMM

                         Plaintiff,

           vs.
                                            ORDER
 ERIC SHAWN ROASTING STICK,

                         Defendant.



      Upon unopposed motion of the United States, and for good cause shown, IT

IS ORDERED the United States= motion to allow Chippewa Cree Law

Enforcement Officer Nathan Morsette to testify via telephone at the hearing on

May 28, 2020 at 10:00 a.m. is GRANTED. The Clerk of Court is directed to

notify counsel of the United States of the dial in number to the Charles N. Pray

Courtroom at the Missouri River Courthouse in Great Falls, Montana.

                  26th day of May, 2020.
      DATED this _____


                                             ____________________________
                                             Brian Morris, Chief Judge
                                             United States District Court
